615 F.3d 1105 (2010)
Boris Edember DELGADO-HERNANDEZ, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 08-70789.
United States Court of Appeals, Ninth Circuit.
August 9, 2010.
Jaime Jasso, Esquire, Law Offices of Jaime Jasso, Westlake Village, CA, Robert *1106 Bradford Jobe, Esquire, Law Offices of Robert B. Jobe, San Francisco, CA, for Petitioner.
Holly Smith, Esquire, U.S. Department of Justice, Washington, DC, District Counsel, Esquire, Office of the District Counsel Department of Homeland Security, Michael Tanaka, Deputy Federal Public Defender, Federal Public Defender's Office, Los Angeles, CA, Chief Counsel Ice, Office of the Chief Counsel Department of Homeland Security, San Francisco, CA, for Respondent.
Before MICHAEL DALY HAWKINS, M. MARGARET McKEOWN, and JAY S. BYBEE, Circuit Judges.

ORDER
On June 14, 2010, we withdrew this case from submission pending this court's en banc decision in United States v. Aguila-Montes de Oca, No. 05-50170. In addition, the opinion filed in this case on September 9, 2009, is withdrawn and should not be cited for any purpose.